Title: To George Washington from the Board of War, 11 July 1780
From: Board of War
To: Washington, George


					
						
							Sir
							War Office [Philadelphia] July. 11. 1780:
						
						The Board have been honoured with your Excellency’s several Favors accompanied with Estimates from General Knox respecting the Quantity & Species of ordnance Stores to be provided for the intended offensive Operation—It was with the utmost Difficulty that we could procure, when called upon the last Campaign on the same Subject any considerable Quantities of the Articles principally required. Our Embarrassments are now greater than they then were as the public Credit was not at that Time so very low. The Iron Masters with whom Contracts were made for Shot & Shells were so hardly dealt with & have suffered so much by not recieving their Money in Time that we fear it will be nearly impracticable to get them again engaged unless we are furnished with Cash. Perhaps however some of them in Pennsilvania may be prevailed on to cast Part of the deficient Quantities of Shot & Shells upon Credit & those mentioned by General Knox in Jersey we presume he can influence to enter on the Bussiness. The Time is however too short for the Estimate of sixty Days if there were no other Objection to entering into large Contracts on the Subject—We have viewed the Matter in every Light we are capable of & tho’ properly impressed with the Magnitude of the Object we are convinced of the utter Impracticability of procuring more than half the Amount of the Estimate last sent us.

Had we Money & were Time enough allowed us for procuring the Shot & Shells we are convinced a sufficient Quantity of Powder could not be obtained. Previous therefore to our taking any Steps in the Bussiness we think it necessary to inform your Excellency that we cannot undertake to provide more than the Amount of the Estimate as at first furnished us for a Siege of thirty Days. It will be with some Difficulty that we shall be able to accomplish even this as it depends upon the Money we recieve & the Ability & Disposition of the States to lend us the Quantity of Powder required beyond that we have & expect from France, about which we have no certain Information, but suppose General Knox to have been properly informed when he estimated the expected Arrival at 50 Tons. We enclose your Excellency an Account of what we have on Hand & the Deficiencies wanted to complete the Estimate for thirty Days as at first furnished without the Addition for the encreased Length of the Days at this Season. We will do our utmost to procure the Articles mentioned in this Estimate; but we thought it unnecessary to begin the Provision without being informed whether or not the Bussiness can be undertaken if the Articles agreeable to the thirty Day Estimate as at first furnished can be had & we beg your Excellency’s speedy Answer on this Subject. We have the Honour to be with the highest respect & Esteem your very obedt Servants
						
							Richard PetersBy Order & in Behalf of the Board
						
					
					
						The Board have recd your Excellency’s Letter respecting Capt. B. Joel & have ordered him to be safely kept until your further Directions. A few Days since Col. Nichola furnished us with the enclosed Intelligence respecting that Gentleman which we do ourselves the Honor to enclose.
					
				